DETAILED ACTION
This Office Action is in response to the application filed on 9 September 2020.
Claims 1-30 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3 June 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

See Figure 2 and paragraph 38
[0038] In some aspects, UE 120 may include means for determining a set of beam failure detection reference signals to monitor for a set of secondary cells based at least in part on at least one of a cell configuration, a set of secondary cell reference signal selection rules, or a set of primary cell reference signal selection rules; means for monitoring the set of beam failure detection reference signals based at least in part on determining the set of beam failure detection reference signals; means for detecting, based at least in part on monitoring the set of beam failure detection reference signals, a beam failure for a secondary cell of the set of secondary cells, and/or the like.  In some aspects, such means may include one or more components of UE 120 described in connection with FIG. 2, such as controller/processor 280, transmit processor 264, TX MIMO processor 266, MOD 254, antenna 252, DEMOD 254, MIMO detector 256, receive processor 258, and/or the like.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9, 16-18, 20-24 and 29-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng et al (US 2019/0274098 A1), hereinafter Cheng.


Regarding Claim 1, Cheng discloses a method of wireless communication performed by a user equipment (UE), comprising: 
determining a set of beam failure detection reference signals to monitor for a set of secondary cells based at least in part on at least one of a cell configuration, a set of secondary cell reference signal selection rules, (see Figure 1 and Figure 6, step 662 and page 4, paragraph 50 and page 7, paragraph 89, lines 4-15; determining a set of beam failure detection/BFR reference/reference signals/signals to monitor/monitor for a set/plurality of secondary cells/SCells based at least in part on at least one of a cell configuration/DCI, a set of secondary cell reference signal selection rules/the UE selects at least one of a plurality of SCells to perform BFR based on the instruction); 
monitoring the set of beam failure detection reference signals based at least in part on determining the set of beam failure detection reference signals (see Figure 1, step 120 and page 4, paragraph 50, lines 10-14 and paragraph 51; monitoring/monitors 
detecting (see page 5, paragraph 66, lines 3-4; detecting/detected), based at least in part on monitoring the set of beam failure detection reference signals (see Figure 1, step 120 and page 4, paragraph 50, lines 10-14 and paragraph 51; based at least in part on monitoring/monitors the set of beam/beam failure/failure detection reference/reference signals/signals), a beam failure for a secondary cell of the set of secondary cells (see Figure 6 and page 7, paragraph 89; a beam/beam failure/failure for a secondary cell/SCell of the set of secondary cells/SCells).
Regarding Claim 2, Cheng discloses the method, wherein a quantity of beam failure detection reference signals in the set of beam failure detection reference signals is defined based at least in part on a size criterion (see page 7, paragraphs 94-95; wherein a quantity/(one or more) of beam failure detection/BFR reference/reference signals/signals in the set of beam failure detection/BFR reference/reference signals/signals is defined based at least in part on a size criterion/plurality).
Regarding Claim 3, Cheng discloses the method, wherein the size criterion is determined on one of: 
a per secondary cell basis (see page 7, paragraph 95; a per secondary cell basis/plurality of SCells).
Regarding Claim 5, Cheng discloses the method, further comprising: 0097-102528195312 

Regarding Claim 6, Cheng discloses the method, further comprising: 
determining the size criterion based on a stored configuration (see page 5, paragraph 63; determining the size criterion/(one or more SCells for BFR) based on a stored/(contains a history of) configuration/configuration).
Regarding Claim 7, Cheng discloses the method, wherein the set of secondary cells is a secondary cell group with a quasi-co-location relationship defining one or more shared beams (see page 4, paragraph 56; wherein the set of secondary cells is a secondary cell/SCells group with a quasi-co-location/QSL relationship defining one or more shared beams/configured reference signals).
Regarding Claim 8, Cheng discloses the method, wherein determining the set of beam failure detection reference signals (see Figure 1 and Figure 6, step 662 and page 4, paragraph 50 and page 7, paragraph 89, lines 4-15; wherein determining the set of beam failure detection/BFR reference/reference signals/signals) comprises: 
determining that the cell configuration is configured for the UE (see Figure 6, step 662 and page 7, paragraph 89, lines 4-15; determining that the cell configuration/DCI is configured for the UE/UE); and 
determining the set of beam failure detection reference signals using the cell configuration based at least in part on determining that the cell configuration is configured for the UE (see Figure 1 and Figure 6, step 662 and page 4, paragraph 50 and page 7, paragraph 89, lines 4-15; determining the set of beam failure detection/BFR 
Regarding Claim 9, Cheng discloses the method, wherein determining the set of beam failure detection reference signals (see Figure 1 and Figure 6, step 662 and page 4, paragraph 50 and page 7, paragraph 89, lines 4-15; wherein determining a set of beam failure detection/BFR reference/reference signals/signals) comprises: 
determining that the cell configuration is not configured for the UE (see Figure 1 and page 5, paragraph 62; determining that the cell configuration/(implicit indication based on the PDSCH configuration) is not/not configured for the UE/UE 102); and 
determining the set of beam failure detection reference signals using the set of secondary cell reference signal selection rules based at least in part on determining that the cell configuration is not configured for the UE (see Figure 1 and page 4, paragraph 58 and page 5, paragraph 62; determining the set of beam failure detection/BFR reference/reference signals/signals using the set of secondary cell reference signal selection rules/rules based at least in part on determining that the cell configuration/(implicit indication base don the PDSCH configuration) is not/not configured for the UE/UE 102).
Regarding Claim 16, Cheng discloses a user equipment (UE) for wireless communication (see Figure 1 and page 4, paragraph 50, lines 1-6; a user equipment (UE)/(UE 102) for wireless/wireless communication/communication), comprising: 
a memory (see Figure 1 and page 4, paragraph 50, lines 1-6; a memory/UE 102 contains a memory); and 

determine a set of beam failure detection reference signals to monitor for a set of secondary cells based at least in part on at least one of a cell configuration, a set of secondary cell reference signal selection rules, (see Figure 1 and Figure 6, step 662 and page 4, paragraph 50 and page 7, paragraph 89, lines 4-15; determine a set of beam failure detection/BFR reference/reference signals/signals to monitor/monitor for a set/plurality of secondary cells/SCells based at least in part on at least one of a cell configuration/DCI, a set of secondary cell reference signal selection rules/the UE selects at least one of a plurality of SCells to perform BFR based on the instruction); 
monitor the set of beam failure detection reference signals based at least in part on determining the set of beam failure detection reference signals (see Figure 1, step 120 and page 4, paragraph 50, lines 10-14 and paragraph 51; monitor/monitors the set of beam/beam failure/failure detection reference/reference signals/signals based at least in part on determining the set of beam/beam failure/failure detection reference/reference signals/signals); and 
detect (see page 5, paragraph 66, lines 3-4; detecting/detected), based at least in part on monitoring the set of beam failure detection reference signals (see Figure 1, step 120 and page 4, paragraph 50, lines 10-14 and paragraph 51; based at least in 
Regarding Claim 17, Cheng discloses the UE, wherein a quantity of beam failure detection reference signals in the set of beam failure detection reference signals is defined based at least in part on a size criterion (see page 7, paragraphs 94-95; wherein a quantity/(one or more) of beam failure detection/BFR reference/reference signals/signals in the set of beam failure detection/BFR reference/reference signals/signals is defined based at least in part on a size criterion/plurality).
Regarding Claim 18, Cheng discloses the UE, wherein the size criterion is determined on one of: 
a per secondary cell basis (see page 7, paragraph 95; a per secondary cell basis/plurality of SCells).
Regarding Claim 20, Cheng discloses the UE, wherein the one or more processors are further configured to: 0097-102528195312 
receive information identifying the size criterion from a base station (see page 7, paragraphs 89 and 95; receiving/receive information/instruction identifying the size criterion/(one of a plurality) from a base station/base station).
Regarding Claim 21, Cheng discloses the UE, wherein the one or more processors are further configured to: 

Regarding Claim 22, Cheng discloses the UE, wherein the set of secondary cells is a secondary cell group with a quasi-co-location relationship defining one or more shared beams (see page 4, paragraph 56; wherein the set of secondary cells is a secondary cell/SCells group with a quasi-co-location/QSL relationship defining one or more shared beams/configured reference signals).
Regarding Claim 23, Cheng discloses the UE, wherein the one or more processors, when determining the set of beam failure detection reference signals (see Figure 1 and Figure 6, step 662 and page 4, paragraph 50 and page 7, paragraph 89, lines 4-15; wherein determining the set of beam failure detection/BFR reference/reference signals/signals) are configured to: 
determine that the cell configuration is configured for the UE (see Figure 6, step 662 and page 7, paragraph 89, lines 4-15; determine that the cell configuration/DCI is configured for the UE/UE); and 
determine the set of beam failure detection reference signals using the cell configuration based at least in part on determining that the cell configuration is configured for the UE (see Figure 1 and Figure 6, step 662 and page 4, paragraph 50 and page 7, paragraph 89, lines 4-15; determine the set of beam failure detection/BFR reference/reference signals/signals using the cell configuration/DCI based/based at least in part on determining that the cell configuration/DCI is configured for the UE/UE).
Regarding Claim 24, Cheng discloses the UE, wherein the one or more processors, when determining the set of beam failure detection reference signals (see Figure 1 and Figure 6, step 662 and page 4, paragraph 50 and page 7, paragraph 89, lines 4-15; when determining the set of beam failure detection/BFR reference/reference signals/signals) comprises: 
determine that the cell configuration is not configured for the UE (see Figure 1 and page 5, paragraph 62; determine that the cell configuration/(implicit indication based on the PDSCH configuration) is not/not configured for the UE/UE 102); and 
determining the set of beam failure detection reference signals using the set of secondary cell reference signal selection rules based at least in part on determining that the cell configuration is not configured for the UE (see Figure 1 and page 4, paragraph 58 and page 5, paragraph 62; determine the set of beam failure detection/BFR reference/reference signals/signals using the set of secondary cell reference signal selection rules/rules based at least in part on determining that the cell configuration/(implicit indication based on the PDSCH configuration) is not/not configured for the UE/UE 102).
Regarding Claim 29, Cheng discloses a non-transitory computer-readable medium storing a set of instructions for wireless communication (see Figure 1 and page 4, paragraph 50, lines 1-6; a non-transitory computer-readable medium storing a set of instructions/(UE 102 contains a non-transitory computer-readable medium storing a set of instructions) for wireless/wireless communication/communication), the set of instructions comprising: 

determine a set of beam failure detection reference signals to monitor for a set of secondary cells based at least in part on at least one of a cell configuration, a set of secondary cell reference signal selection rules, (see Figure 1 and Figure 6, step 662 and page 4, paragraph 50 and page 7, paragraph 89, lines 4-15; determine a set of beam failure detection/BFR reference/reference signals/signals to monitor/monitor for a set/plurality of secondary cells/SCells based at least in part on at least one of a cell configuration/DCI, a set of secondary cell reference signal selection rules/the UE selects at least one of a plurality of SCells to perform BFR based on the instruction); 
monitor the set of beam failure detection reference signals based at least in part on determining the set of beam failure detection reference signals (see Figure 1, step 120 and page 4, paragraph 50, lines 10-14 and paragraph 51; monitor/monitors the set of beam/beam failure/failure detection reference/reference signals/signals based at least in part on determining the set of beam/beam failure/failure detection reference/reference signals/signals); and 
detect (see page 5, paragraph 66, lines 3-4; detecting/detected), based at least in part on monitoring the set of beam failure detection reference signals (see Figure 1, step 120 and page 4, paragraph 50, lines 10-14 and paragraph 51; based at least in part on monitoring/monitors the set of beam/beam failure/failure detection 
Regarding Claim 30, Cheng discloses an apparatus for wireless communication, comprising: 
means for determining a set of beam failure detection reference signals to monitor for a set of secondary cells based at least in part on at least one of a cell configuration, a set of secondary cell reference signal selection rules (see Figure 1 and Figure 6, step 662 and page 4, paragraph 50 and page 7, paragraph 89, lines 4-15; determine a set of beam failure detection/BFR reference/reference signals/signals to monitor/monitor for a set/plurality of secondary cells/SCells based at least in part on at least one of a cell configuration/DCI, a set of secondary cell reference signal selection rules/the UE selects at least one of a plurality of SCells to perform BFR based on the instruction); 
means for monitoring the set of beam failure detection reference signals based at least in part on determining the set of beam failure detection reference signals (see Figure 1, step 120 and page 4, paragraph 50, lines 10-14 and paragraph 51; means for monitoring/monitors the set of beam/beam failure/failure detection reference/reference signals/signals based at least in part on determining the set of beam/beam failure/failure detection reference/reference signals/signals); and
means for detecting (see page 5, paragraph 66, lines 3-4; means for detecting/detected), based at least in part on monitoring the set of beam failure detection reference signals (see Figure 1, step 120 and page 4, paragraph 50, lines 10-.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Deogun et al (WO 2019/027294), hereinafter Deogun.

Regarding Claim 4, Although Cheng discloses the method as set forth above,
Cheng does not explicitly disclose “reporting the size criterion to a base station via a UE capability message”.
However, Deogun discloses the method, further comprising: 
reporting the size criterion to a base station via a UE capability message (see Figure 12 and page 18, paragraphs 146-167; reporting/indicates the size criterion/number to a base station/base station via a UE/UE capability/capability message).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “reporting the size criterion to a base station via a UE capability message” as taught by Deogun in the system of Cheng to provide improved reliability and mobility performance of high frequency deployment (see page 1, paragraph 4, lines 3-4 of Deogun).
Regarding Claim 19, Although Cheng discloses the UE as set forth above,

However, Deogun discloses the UE, wherein the one or more processors are further configured to: 
report the size criterion to a base station via a UE capability message (see Figure 12 and page 18, paragraphs 146-167; report/indicates the size criterion/number to a base station/base station via a UE/UE capability/capability message).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “report the size criterion to a base station via a UE capability message” as taught by Deogun in the system of Cheng to provide improved reliability and mobility performance of high frequency deployment (see page 1, paragraph 4, lines 3-4 of Deogun).

Allowable Subject Matter
Claims 10-15 and 25-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Guo et al (US 2019/0190582 A1) discloses Method and Apparatus For Beam Reporting In Next Generation Wireless System.  Specifically, see Figure 14 and 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385.  The examiner can normally be reached on M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.A.M/Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469